Citation Nr: 1621061	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.  The Veteran died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.  Jurisdiction has since been transferred to the VA RO in Phoenix, Arizona.


FINDINGS OF FACT

1. The Veteran's mesothelioma is etiologically related to asbestos exposure during service. 

2. The Veteran died in August 2009. The death certificate identified the immediate cause of death as cardiac failure, due to atherosclerotic cardiovascular disease.  Atrial fibrillation, esophageal cancer, and mesothelioma were also identified as a significant conditions contributing to death, but not resulting in the underlying cause of death.

3. Mesothelioma was a contributory cause of the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1131, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome of this decision, no prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Mesothelioma is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply. 38 U.S.C.A. § 1310.

Dependency and Indemnity Compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).


Service Connection for the Cause of the Veteran's Death - Analysis

The appellant claims that the Veteran's lung disability, diagnosed and treated as chronic obstructive pulmonary disease (COPD), was actually mesothelioma caused by asbestos exposure during service.  Prior to his death, the Veteran sought service connection for mesothelioma.  That service connection claim was denied in the Febraury 2010 rating decision.  The appellant did not file a notice of disagreement, and the decision became final after one year.  Thus, the Veteran was not in receipt of service connection for any disabilities at the time of his death.

The Veteran's death certificate identified the immediate cause of death as cardiac failure, due to atherosclerotic cardiovascular disease.  Atrial fibrillation, esophageal cancer, and mesothelioma were also identified as a significant conditions contributing to death, but not resulting in the underlying cause of death.

The Board finds that the Veteran was exposed to asbestos during service.  The Veteran's military personnel record indicates that his primary duty was that of "messman" for a period while stationed aboard the USS Columbus in 1958.  The Board finds that the military occupational specialty (MOS) of messman is analogous to the MOS of mess management specialist.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(c).  The MOS of mess management specialist is considered to have a minimal probability of asbestos exposure.  Giving the Veteran the benefit of the doubt, he is deemed to have been exposed to asbestos.  Furthermore, the Veteran's military personnel record indicates that he served as a laundryman aboard the USS Princeton in 1959.  In a September 2010 letter, the Veteran's physician, R. G., opined that the Veteran was likely exposed to asbestos while working as a laundryman. 

The Board also finds that the Veteran had a current diagnosis of mesothelioma during the pendency of the present appeal.  In an April 2009 letter, the Veteran's treating physician, R. G., opined that the Veteran's current pulmonary condition as likely as not included mesothelioma, from exposure to asbestos.  This letter is sufficient to establish that the Veteran had a current diagnosis of mesothelioma. 

Finally, the Board finds that the Veteran's mesothelioma was etiologically related to service.  The April 2009 and September 2010 letters from the Veteran's treating physician, R.G., both include the physician's opinion that the Veteran's mesothelioma was as likely as not a direct result of his in-service exposure to asbestos in service.  The Board finds the April 2009 and September 2010 opinions from the Veteran's treating physician to be adequate and highly probative.  As the Veteran's treating physician, he is aware of the Veteran's medical treatment history and exposure to asbestos during service.  He provided an opinion as to the nature and etiology of the Veteran's mesothelioma, and provided an adequate rationale for his opinion.

As discussed above, the Veteran's mesothelioma was etiologically related to service.  Mesothelioma is listed on the Veteran's death certificate as a significant condition contributing to his death.  The Board notes that the Veteran's death certificate was signed by a physician.  The Board finds the death certificate signed by a physician to be competent and probative medical evidence, and affords great weight to this evidence.

Based on the above, the Board finds that the Veteran's service-connected mesothelioma was a contributory cause of his death.  Accordingly, service connection for the cause of the Veteran's death is granted.






ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


